DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any rejection or objection from the previous office action, which is not restated here, is withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 10, 2021, has been entered.
 
Election/Restrictions
Applicant's election with traverse of Group II (i.e., claims 28-32 and 35 directed toward an antibody-conjugate) in the reply filed on July 5, 2017, is acknowledged.  Furthermore, Applicant’s election with traverse of Species A (i.e., a single and specific antibody-conjugate as trastuzumab-HC-L196N(-vc-PABA-maytansinoid)4 with two glycosylation sites, the linker-conjugate structure depicted in Fig. 14, and maytansine as the molecule of interest) in the reply filed on July 5, 2017, is acknowledged.  Please note that when the antibody is trastuzumab with two N-linked glycosylation sites where the sites are at position 196 and 297, is free of the prior art.  Thus, the search with respect to the position of the glycosylation sites is expanded as described below. 

Status of Claims
Claims 1-17 were originally filed on April 13, 2016. 
The amendment received on April 13, 2016, canceled claims 1-17; and added new claims 18-34.  The amendment received on July 5, 2017, and added new claim 35.  The amendment received on March 19, 2018, amended claims 18-20, 32, and 35.  The amendment received on January 18, 2019, amended 
Claims 18-41 are currently pending and claims 28-29, 31-32, 35-36, and 38-39 are under consideration as claims 17-27, 33-24, and 40-41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, and claims 30 and 37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 5, 2017.  
Please note that as further discussed in the rejection below, although, the antibody-conjugate produced by the process of claim 18 is encompassed by claim 28, the subject matter of claim 18 is not rejected.  Rather, the limitations of claim 18 that impart structure to the claimed antibody-conjugate of claim 28 are rejected below as being recited in claim 28 as product-by-process limitations.

Priority
The present application claims status as a 371 (National Stage) of PCT/NL2014/050716 filed October 14, 2014, and claims priority under 119(a)-(d) to European Application No. 14165575.3 filed on April 23, 2014 and European Application No. 13188592.3 filed on October 14, 2013. 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) for European Applications Nos. 14165575.3 and 13188592.3, which papers have been placed of record in the file.  Please note that the European applications are in English and therefore no further action is necessary.

Claim Interpretation
Please note that the Examiner is interpreting the scope of claim 28 where the antibody-conjugate is obtained by the process recited in claim 18.  An antibody-conjugate made by a certain process constitutes a product-by-process.  Regarding product-by-process claims, the Federal Circuit has found that "[e]ven through product-by-process claims are limited by and defined by the process, determination See MPEP 2113 and In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Furthermore, the Federal Circuit found that “[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes.” See MPEP 2113 and Amgen, Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009).  Therefore, the process steps recited in amended claim 18 do not aid in the patentability of the antibody-conjugate of claim 28.  All that a prior art reference needs to show is the product of the process, i.e., an antibody-conjugate wherein the antibody comprises at least two N-linked glycosylation sites where each site has a proximal N-linked GlcNAc residue and a monosaccharide derivative Su(A)x, and the antibody-conjugate comprises a linker-conjugate comprising a functional group B and one or more molecules of interest.  Thus, it is not necessary for a reference to teach that the specific process steps in order to achieve the structure of the antibody-conjugate.  It is sufficient for a reference to teach the claimed antibody-conjugate structure.

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-29 and 31-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is noted that claim 28 is directed to an antibody-conjugate obtainable by the 
Please note that the Examiner is interpreting the scope of claim 28 such that A cannot be a thiol group precursor in order to advance prosecution.

Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 38 is directed to where the molecule of interest is selected from a Markush group including an azide or a (hetero)cycloalkynyl moiety.  However, claim 38 is dependent upon claim 35, which recites that Su is connected to x connecting groups which are conjugated to a molecule of interest via a linker L…wherein the connecting group is the reaction product of an azido group and a (hetero)cycloalkynyl group or an alkynyl group.  As such, it is unclear how the molecule of interest can be an azide or a (hetero)cycloalkynyl moiety when the connecting group is the reaction product of an azido group and a (hetero)cycloalkynyl group or an alkynyl group.  Therefore, an ordinary skilled artisan would be unable to ascertain the metes and bounds of the presently claimed invention with respect to where the molecule of interest is an azide or a (hetero)cycloalkynyl moiety.
Please note that the Examiner is interpreting the scope of claim 38 such that the molecule of interest can be an azide or a (hetero)cycloalkynyl moiety and the connecting group is a reaction product of an azido group and a (hetero)cycloalkynyl group or an alkynyl group in order to advance prosecution.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 28-29, 31-32, 35-36, and 38-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 61-80 of copending Application No. 16/921,528 (Van Delft et al. (IV) U.S. Publication No. 2021/0163623 A1) in view of Qu et al., J. Immunological Meth. 213:131-144 (1998).  
Van Delft et al. (IV) claims: an antibody-conjugate of Formula (20) or (20b) (See claim 61) where the antibody is modified similar to that of instant formula (156) or (157).  Van Delft et al. (IV) also claims antibody-conjugates having structures that are species of Formula (20) or (20b) (See claims 62-70) thereby overlapping with the structure of the instantly claimed antibody-conjugates.  Moreover, Van Delft et al. (IV) claims where the antibody specifically binds to a cancer antigen (See claim 75), where the molecule of interest (D) is selected from the group consisting of an active substance and a reporter molecule (See claim 76) where D is a cytotoxin (See claim 77).  Van Delft et al. (IV) also claims that the antibody-conjugate is obtainable by a process (See claims 79-80).  
However, the ‘528 claimed invention does not claim where the antibody comprises a mutant N-linked glycosylation site as compared to its wild-type counterpart.  Please see discussion of Qu below along with the motivation to combine the references.  Briefly, an ordinary skilled artisan would be motivated with a reasonable expectation of success to utilize a mutant N-linked glycosylation site instead 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Maintained Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
103 - KSR Examples of 'Rationales' Supporting a Conclusion of Obviousness(Consistent with the "Functional Approach" of Graham) 
Further regarding 35 USC 103(a) rejections, the Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) (KSR) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention 
Exemplary rationales that may support a conclusion of obviousness include: 
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.
Also, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).

Claims 28-29, 31-32, 35-36 and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Alley et al., Curr. Opin. Chem. Biol. 14:529-537 (2010) (cited in the IDS received on 4/13/16) in view of Qu et al., J. Immunological Meth. 213:131-144 (1998) (cited in the IDS received on 4/13/16), and Wang et al. WIPO Publication No. 2007/133855 A2 published on November 22, 2007 (cited in the IDS received on 4/13/16), alone or as evidenced by Lin et al., Proc. Natl. Acad. Sci. USA 112:10611-10616 (2015) (cited in the IDS received on 11/29/19).  Please note that although the antibody-conjugate produced by the process steps of claim 18 are encompassed by claim 28, only the limitations recited in claim 18 that impart structure to the antibody-conjugate of claim 28 are rejected as being considered as product-by-process limitations encompassed by claim 28. 

Determination of the Scope and Content of the Prior Art (MPEP §2141.01)

Alley et al. teaches antibody-drug conjugates including where the antibody-drug conjugate is trastuzumab-maytansine (See Alley article, pg. 529, col. 1, 1st paragraph; pg. 530, col. 1, 1st full paragraph; Table 2).  It is noted that trastuzumab is known to naturally contain an N-linked glycosylation site at position 297 as evidenced by Lin et al.  Lin et al. teaches that antibodies are heterogeneously glycosylated, and the glycosylation in the Fc region, specifically at position 297 (See Lin article, pg. 10611, col. 1, last paragraph; pg. 10612, col. 1, 1st full paragraph).  As such, the antibody utilized in the antibody-conjugate taught by Alley et al. contains an N-linked glycosylation site at position 297.  Moreover, the maytansine drug taught by Alley et al. constitutes a molecule of interest D that is conjugated to trastuzumab via a linker L as depicted in Figure 2 thereby satisfying the claim limitations with respect to where an antibody is conjugated to a molecule of interest D via a linker L as recited in claims 28-29 and 35-36, and with respect to where the molecule of interest is an active substance as recited in claim 31 and 38. 
	With respect to where a second N-linked glycosylation site is added to trastuzumab located at position 164 where glycine is substituted to serine, i.e., G164S, thereby resulting in two N-linked glycosylation sites on the combination of a single heavy chain and a single light chain, Qu et  al. designed Asn-linked oligosaccharide moieties in order to improve the efficiency of site-specific conjugation of chelates and drugs to antibodies and to minimize the incidence of immunoreactivity perturbation to the resultant immunoconjugates (See Qu article, abstract).  One of these Asn-linked oligosaccharide moieties included a substitution at position 164 where serine was substituted for glycine, HCN1 (See Qu article, pg. 135, col. 2, 1st paragraph).  Thus, the teachings of Qu provide a motivation to have add an N-linked glycosylation site to an antibody by substituting the residue at position 164.  

	For claims 28 and 35, with respect to where a proximal N-linked GlcNAc-Su substituent wherein Su is connected to x connecting groups where Su is acetylgalactosamine, the connecting group is a reaction product of an azido group and an alkynyl group, and x is 1:

Wang et al. also teaches that an intact oligosaccharide sugar chain is transferred from a pre-assembled sugar oxazoline to an N-acetylglucosamine (GlcNAc)-containing peptide or protein (See Wang specification, paragraph [0015]).  Moreover, Wang et al. teaches a chemoenzymatic method for preparing a homogeneous glycopeptide or glycoprotein by (a) providing an acceptor glycopeptide or glycoprotein comprising a GlcNAc containing peptide or protein, and (b) reacting the acceptor glycopeptide or glycoprotein with a donor substrate in the presence of an endoglycosidase where the donor substrate comprises a predetermined oligosaccharide component with a defined number and type of sugar residues and specific linkage types (See Wang specification, paragraph [0018]).  Wang et al. further teaches a method of remodeling a glycopeptide with an oligo saccharide having a predetermined oligosaccharide component with a defined number and type of sugar residues with specific linkage types such as a disaccharide by (a) providing a peptide substrate comprising at least two GlcNAc residues, (b) treating the peptide substrate with an endo-enzyme to hydrolyze the bond between two GlcNAc residues positioned closest to the peptide thereby forming a peptide substrate with a single GlcNAc-moiety, and (c) attaching the oligosaccharide to single GlcNAc moiety in the presence of an endoglycosidase thereby adding a predetermined the oligosaccharide component (See Wang specification, paragraph [0019], [0020], [0026], [0086], [0088]).  As such, the cleavage of the bond between two GlcNAc residues positioned closest to the peptide thereby forming a peptide substrate with a single GlcNAc-moiety constitutes a proximal N-linked GlcNAc as recited in claims 28 and 35.  In the glycoprotein or glycopeptide remodeling method, the glycoprotein or glycopeptide may contain only one or more than one N-glycan (See Wang specification, paragraph [0098]).    
Additionally, Wang et al. defines “sugar” as an oxidized or unoxidized carbohydrate-containing molecule including a monosaccharide, disaccharide, etc., and including N-acetylglucosamine, N-only one or more than one N-glycans and teaches utilizing a chemical/chemoenzymatic synthesis in order to overcome the problem of glycopeptide or glycoprotein heterogeneity, Wang suggests where Su is galactose and the connecting group is a reaction product of an azido group and an alkynyl group and where x is 1 or more thereby satisfying the claim limitations as recited in claims 28 and 35.

	For claim 28, with respect to where the linker-conjugate comprises a functional group B which is capable of reacting with a functional group A on the GlcNAc-Su(A)x substituent:
Alley et al. teaches that there are three common methods for conjugating monoclonal antibodies: alkylation of reduced interchain disulfides, acylation of lysines, and alkylation of genetically engineered cysteines (See Alley article, pg. 530, col. 2, 2nd to last paragraphs).  In particular, these conjugation methods are depicted in Figure 2.  As such, the teachings of Alley et al. evidences conjugating antibodies and cytotoxic drugs via linkers whereby the linker necessarily contains a functional group B that is capable of reacting with a functional group A on the GlcNAc-Su(A)x substituent.  Therefore, the teachings 

For claim 28, with respect to where the antibody-conjugate is prepared by the process recited in claim 18:
regarding product-by-process claims, the Federal Circuit has found that "[e]ven through product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim in the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." See MPEP 2113 and In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Furthermore, the Federal Circuit found that “[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes.” See MPEP 2113 and Amgen, Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009).  Therefore, the process steps recited in amended claim 18 do not aid in the patentability of the antibody-conjugate of claim 28.  All that a combination of references need to show is the product of the process, i.e., an antibody-conjugate wherein the antibody comprises at least two N-linked glycosylation sites where each site has a proximal N-linked GlcNAc residue and a monosaccharide derivative Su(A)x, and the antibody-conjugate comprises a linker-conjugate comprising a functional group B and one or more molecules of interest.  Thus, it is not necessary for a combination of references to teach that the specific process steps in order to achieve the structure of the antibody-conjugate.  It is sufficient for a combination of references to teach the claimed antibody-conjugate structure.

	For claims 32 and 39, with respect to a medicament comprising an antibody-conjugate according to claim 28 and a pharmaceutically acceptable excipient, Alley et al. teaches that trastuzumab-DM1 (maytansine) is in late-stage clinical trials for the treatment of metastatic breast cancer where the 
	
Ascertainment of the Difference Between Scope of the Prior Art and the Claims 
(MPEP §2141.012)
	Alley et al. does not expressly teach an antibody-conjugate wherein the antibody is an IgG antibody comprising at least two N-linked glycosylation sites on the combination of a single heavy chain and single light chain as recited in claims 28-29 and 35-36.  However, the teachings Qu et al. cure this deficiency by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.
Alley et al. does not expressly teach where the IgG antibody of the antibody-conjugate comprises a proximal N-linked GlcNAc that is derivatized with Su(A)x where Su is galactose, A is an azido group and x is 1 as recited in claim 28 or where the IgG antibody of the antibody-conjugate comprises a proximal N-linked GlcNAc-Su substituent wherein Su is connected to x connecting groups which are conjugated to a molecule of interest D via linker L wherein Su is a monosaccharide, x is 1, and the connecting group is the reaction product of an azido group and an alkynyl group as recited in instant claim 35.  However, the teachings of Wang et al. cure this deficiency by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.
	Alley et al. does not expressly teach a medicament comprising an antibody-conjugate according to claim 28 or 35 and a pharmaceutically acceptable excipient as recited in claims 32 and 39.  However, the teachings of Alley et al. cure this deficiency by constituting the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results  pursuant to KSR.  

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to an antibody-conjugate wherein the antibody is an IgG antibody comprising at least two N-linked glycosylation sites on the combination of a single heavy chain and single light chain as recited in claims 28-29, and 35-36, it would have been prima facie obvious to a person of ordinary skill at the time of the instant invention to modify the teachings of Alley et al. and utilize an antibody-conjugate where the antibody is an IgG antibody comprising at least two N-linked glycosylation sites on the combination of a single heavy chain and single light chain thereby improving the efficiency of site-specific conjugation of chelates and drugs to antibodies and minimizing the incidence of immunoreactivity perturbation to the resultant immunoconjugates.  An ordinary skilled artisan would have been motivated to follow Alley’s teachings as modified by Qu et al., because substituting glycine at position 164 to serine in an antibody was known to improve the efficiency of site-specific conjugation of chelates and drugs to antibodies and to minimize the incidence of immunoreactivity perturbation to the resultant immunoconjugates, and therefore, utilizing the suggestion of Qu et al. to yield predictable results (i.e., utilizing an antibody-conjugate where the antibody is an IgG antibody comprising at least two N-linked glycosylation sites, one at the naturally occurring asparagine residue at position 297 and another resulting from the substitution at position 164, on the combination of a single heavy chain and single light chain) is well within the purview of an ordinary skilled artisan.  Thus, an ordinary skilled artisan would have been motivated with a reasonable expectation of success to utilize an antibody-conjugate where the antibody is an IgG antibody comprising at least two N-linked glycosylation sites on the combination of a single heavy chain and single light chain wherein one site is located at the naturally occurring asparagine residue at position 297 and the other site results from the substitution of the glycine residue at position 164 to serine because substituting the glycine residue at position 164 to serine constitutes some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.

With respect to where the IgG antibody of the antibody-conjugate comprises a proximal N-linked GlcNAc that is derivatized with Su(A)x where Su is galactose, A is an azido group and x is 1 as recited in claim 28; or where the IgG antibody of the antibody-conjugate comprises a proximal N-linked GlcNAc-Su substituent wherein Su is connected to x connecting groups which are conjugated to a molecule of interest D via linker L wherein Su is a monosaccharide, x is 1, and the connecting group is the reaction product of an azido group and an alkynyl group as recited in instant claim 35, it would have been prima facie obvious to a person of ordinary skill at the time of the instant invention to modify the teachings of Alley et al. and utilize an antibody-conjugate wherein the IgG antibody comprises a proximal N-linked GlcNAc-Su(A)x substituent where Su is a monosaccharide such as alpha-galactose, functional group A or the connecting group is the reaction product of an azido group and an alkynyl group, and x is 1 thereby resulting in an antibody with prolonged half-life time in vivo, less immunogenicity, enhanced in vivo activity, and use in targeting and drug delivery.  An ordinary skilled artisan would have been motivated to follow Alley’s teachings as modified by Wang et al., because remodeling antibodies by adding a predetermined oligosaccharide component with a defined number and type of sugar residues and specific linkage types to a single GlcNAc residue such as alpha-galactose functionalized with the reaction product of an azido group and an alkynyl group was known to prolong half-life time in vivo, reduce immunogenicity, enhance in vivo activity, and use in targeting and drug delivery, and therefore, utilizing the suggestion of Wang et al. to yield predictable results (i.e., utilizing an antibody-conjugate wherein the modified antibody comprises a proximal N-linked GlcNAc-Su(A)x substituent where Su is a monosaccharide such as alpha-galactose, functional group A or the connecting group is the reaction product of an azido group and an alkynyl group, and x is 1 thereby resulting in an antibody with prolonged half-life time in vivo, less immunogenicity, enhanced in vivo activity, and use in targeting and drug delivery) is well within the purview of an ordinary skilled artisan.  Thus, an ordinary skilled artisan would have been motivated with a reasonable expectation of success to utilize an antibody-conjugate wherein the modified antibody a proximal N-linked GlcNAc-Su(A)x substituent where Su is a monosaccharide such as alpha-galactose, functional group A or the connecting group is the reaction product of an azido group and an alkynyl group, and x is 1 because modifying a GlcNAc residue with Su(A)x constitutes some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.

With respect to where a medicament comprising an antibody-conjugate according to claim 28 and a pharmaceutically acceptable excipient as recited in claims 32 and 39, it would have been prima facie obvious to a person of ordinary skill at the time of the instant invention to follow the teachings of Alley et al. and formulate an antibody-conjugate with a pharmaceutically acceptable excipient in order to administer the antibody-conjugate to a patient thereby treating metastatic breast cancer.  An ordinary skilled artisan would have been motivated to follow Alley’s teachings as modified by Alley et al., because formulating antibody-drug conjugates with a pharmaceutically acceptable excipient to form a medicament is a known technique in order to treat a metastatic breast cancer in a patient, and therefore, utilizing a well-known technique to yield predictable results (i.e., formulating an antibody-conjugate with a pharmaceutically acceptable excipient) is well within the purview of an ordinary skilled artisan.  Thus, an ordinary skilled artisan would have been motivated with a reasonable expectation of success to formulate an antibody-conjugate with a pharmaceutically acceptable excipient in order to administer the antibody-conjugate to a patient because formulating antibody-conjugates in a pharmaceutically acceptable excipient constitutes the use of a known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results pursuant to KSR.

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Applicants’ Arguments
	Applicant’s contend that the claimed invention is not rendered obvious by the combination of references because (1) the glycans recited in the claims are not taught or suggested by the prior art because an ordinary skilled artisan knows that a “glycan”, as discussed by Wang, requires at least three monosaccharide units since a disaccharide (or larger) is connected to the core-GlcNAc and because paragraph [0098] pf Wang is not referring to the number of saccharides in the glycan but rather the in vivo exposure of the ADC and into a positive effect on efficacy, and the pharmacokinetic profile of the molecule of interest is effectively improved due to slower clearance of the resulting ADC from the circulation as compared to a conjugate of an antibody bonded to a molecule of interest via an oligosaccharide where Exhibit A provides evidence supporting these superior properties of an ADC with a shorter saccharide chain length (See Applicant’s Response received on 9/10/21, pg. 11-12).

Response to Arguments
Applicant's arguments filed 9/9/21 for claims 20 and 26-35 as being unpatentable under 35 USC 103(a) have been fully considered but they are not persuasive for the following reasons. 
In response to Applicant’s first argument, i.e., the glycans recited in the claims are not taught or suggested by the prior art because an ordinary skilled artisan knows that a “glycan”, as discussed by Wang, requires at least three monosaccharide units since a disaccharide (or larger) is connected to the core-GlcNAc and because paragraph [0098] of Wang is not referring to the number of saccharides in the glycan but rather the number of glycans on the glycopeptide or glycoprotein, and thus, Wang only teaches where Su is an oligosaccharide and not a monosaccharide, it is found unpersuasive.  As previously discussed in the Actions mailed on 11/25/20 and 3/9/21, it is noted that the Wang reference expressly teaches that in the glycoprotein or glycopeptide remodeling method, the glycoprotein or glycopeptide may contain only one or more than one N-glycans (See Wang specification, paragraph [0098]).  As evidenced by Thermo Scientific, a glycan is defined as a generic term for any sugar or assembly of sugars, in free form or attached to other molecules such as proteins and lipids (See Thermo Scientific, “Guide to Glycan Analysis”, available online at http://tools.thermofisher.com/content/sfs/brochures/BR63722_Glycans_0713S_medium.pdf, 12 pages (2013) at pg. 3, definitions at bottom of page), (cited in the Action mailed on 6/25/20).  Moreover, Thermo W.L. Gore & Assoc., Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).  As such, although Wang does not teach a specific embodiment of a single N-glycan (i.e., monosaccharide) being conjugated to the proximal GlcNAc group but rather embodiments where an oligosaccharide is conjugated to the proximal GlcNAc, it is incorrect to understand that Wang is exclusively directed to oligosaccharide conjugation.  Moreover, Applicants provide no evidence to support their argument that a “glycan” requires at least three monosaccharide units.  Furthermore, it is noted that instant claim 28 is directed to an antibody-conjugate obtainable by the process of claim 18.  Plus, contrary to Applicant’s assertion that alpha-Gal is a disaccharide (See Footnote 1), alpha-Gal is a monosaccharide.  As evidenced by the PubChem reference, alpha D-galactose is a monosaccharide (See PubChem reference, “Alpha D-Galactose”, available online at https://pubchem.ncbi.nlm.nih.gov/compound/439357, 36 pages (first available 2005)).  Although Applicants cite Wilson et al. as teaching alpha-Gal as a disaccharide, Wilson et al. specifically refers to alpha-Gal as galactose-alpha-1,3-galactose, which clearly has two galactose moieties (See Wilson et al., Curr. Allergy Asthma Rep. 17:1-8 pages (2017) at abstract; pg. 2, 1st paragraph).  As such, the Examiner maintains that an ordinary skilled artisan would interpret alpha-Gal as referring to a monosaccharide without additional context indicating that the galactose moiety is modified as is the case in the Wilson reference.  Thus, when considering Wang as a whole, the Examiner maintains the position that Wang encompasses the conjugation of a single N-glycan (i.e., monosaccharide) to the proximal GlcNAc group.
However as stated in the Action mailed on 3/11/21, assuming arguendo, that Wang does not suggest conjugating a single N-glycan (i.e., monosaccharide) to the proximal GlcNAc group, it would have been obvious to a person of ordinary skill in the art at the time the instant application was filed to adjust the saccharide moiety conjugated to the proximal GlcNAc moiety in view of the Wang reference, which teaches that is advantageous to modify the N-glycan profile in order to control the glycan profile and achieve an homogeneous glycan profile thereby attaching a diagnostic and/or therapeutic agent to the antibody.  In this situation, the difference between Wang and the instantly claimed invention is utilizing a 
In response to Applicant’s second argument, i.e., the use of a monosaccharide instead of an oligosaccharide results in the distance between the antibody and the bonded molecule of interest is shorter, and thus, the molecule of interest, which is typically hydrophobic, is better shielded by the antibody thereby translating into a positive effect on the in vivo exposure of the ADC and into a positive effect on efficacy, and the pharmacokinetic profile of the molecule of interest is effectively improved due to slower clearance of the resulting ADC from the circulation as compared to a conjugate of an antibody bonded to a molecule of interest via an oligosaccharide where Exhibit A provides evidence supporting these superior properties of an ADC with a shorter saccharide chain length, it is found unpersuasive.  As an initial matter, it is noted that the instantly claimed molecule of interest is not limited to hydrophobic toxins.  As such, any particular advantage that may arise when the molecule of interest is a hydrophobic toxin, is not commensurate in scope with the instantly claimed invention.  
Furthermore, regarding the evidence provided as Exhibit A, pursuant to MPEP 716 and 37 CFR 1.132, [w]hen any claim of an application or a patent under reexamination is rejected or objected to, any evidence submitted to traverse the rejection or objection on a basis not otherwise provided for must be by way of an oath or declaration under this section.  Further, MPEP 716.01(c) states that objective evidence 
Additionally, it is noted that the Declaration provided in Exhibit A fails to include an acknowledgment by the declarant that willful false statements and the like are punishable by fine or imprisonment or both and fails to assert that all statements made of the declarant’s own knowledge are true and that statements made on information and belief are believed to be true.  MPEP 717.01(c)(II) states that the declaration must include an acknowledgement by the declarant that willful false statements and the like are punishable by fine or imprisonment or both pursuant under 18 USC 1001) and may jeopardize the validity of the application or any patent issuing thereon. The declarant must also set forth in the body of the declaration that all statements made of the declarant’s own knowledge are true and that all statements made on information and belief are believed to be true.  Therefore, the Declaration should include these statements.  Thus, the Declaration provided in Exhibit A would be ineffective if not modified. 
	Nonetheless, the Examiner would like to address the evidence provided in Exhibit A in order to advance prosecution.  It is acknowledged that the data provided in Exhibit A examined several properties of ADCs made by one of three conjugation techniques; more specifically, the GlycoConnect™ method where an endoglycosidase hydrolyzes the GlcNAc-GlcNAc bond and a glycosyltransferase appends an azido-modified GalNAc onto the exposed GlcNAc (See Exhibit A, pg. 4, 1st paragraph; Fig. 2) and is utilized to synthesize the instantly claimed ADCs, the SiteClick™ method where a Gal-T(Y289L) enzyme appends 2-azidoacetyl-galactose (GalNAz) on the terminal GlcNAc’s (See Exhibit A, pg. 4, last paragraph; Fig. 3), and the oxidation-hydrazone ligation method (See Exhibit A, pg. 5, 1st paragraph).  The properties examined between ADCs made by these methods included (1) homogeneity, (2) drug-antibody ratio (DAR), (3) binding to Fc-γ receptors, (4) susceptibility to elastase, and (5) in vivo efficacy (See Exhibit A, pg. 5, 1st paragraph).  The specific modified antibody structures synthesized via each method are depicted in Figure 4b (See Exhibit A, Figure 4b).  Although, the data and discussion of the Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength “are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration.”).  It is noted that the data depicted in Figures 7-11 does not indicate any error bars and/or statistical significance.  Plus, it appears that the efficacy of ADCs is dependent upon the dosage and the type of cancer (i.e., specific cell line examined) (See Figures 8-10).  As such, a determination of whether the ADCs synthesized via the GlycoConnect™ method cannot be made.  
	Furthermore, assuming arguendo, that the data provided in Exhibit A is statistically significant, it is noted that the claimed invention is directed to the structure of the ADC and not to the method of making the ADC.  As stated in the “Claim Interpretation” section supra, the structure of the claimed antibody-conjugate recited in claim 26 encompasses the modified antibody recited in claim 20 including defining the N-linked glycosylation site and Su(A)x and a linker-conjugate comprising a functional group B and one or more molecules of interest.  However, the process steps are not required limitations.  Rather, the structure of the claimed antibody-conjugate that results from the process recited in claim 24 is all a reference or combination of references need to teach or suggest.  As such, the method by which the ADC is synthesized is not dispositive as to whether the claimed ADC is nonobvious.  Moreover, although Applicants assert that the ADC structure synthesized by the SiteClick™ method is analogous to Wang’s ADC structure depicted in the bottom of Figure 2, it is noted that Wang utilizes a similar enzymatic technique as in the GlycoConnect™ method, i.e., an endoglycosidase, as depicted in Figure 1, which teaches that is advantageous to modify the N-glycan profile in order to control the glycan profile and achieve an homogeneous glycan profile thereby attaching a diagnostic and/or therapeutic agent to the antibody.  It is acknowledged that none of the specific glycan structures examined by Wang have a proximal GlcNAc moiety and only a monosaccharide attached.  However, the ADC structure depicted at the bottom of Figure 1, and structures 1 and 4-7 of Figure 5, which have a proximal GlcNAc moiety, an additional GlcNAc moiety and a modified monosaccharide is the structure taught by Wang that is the closest to the instantly claimed ADC structure.  The Federal Circuit found, “[t]o be particularly probative, Bristol-Myers Squibb Co. v. Teva Pharms. USA, Inc., 752 F.3d 967, 977 (Fed. Cir. 2014).  As such, the proper comparison should be one of these structures of Wang to the instantly claimed invention to demonstrate unexpected results.  
Accordingly, the rejection of claims 28-29, 31-32, 35-36, and 38-39 as being unpatentable under 35 USC 103(a) is maintained. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 28-29, 31-32, 35-36, and 38-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 20, 24, and 26-36 of copending Application No. 15/029,198 (Van Delft et al. (I) U.S. Publication No. 2016/0257764 A1) (cited in the IDS received on 11/29/19).  Although the claims at issue are not identical, they are not patentably distinct from each other because Van Delft et al. (I) claims:
x to a proximal N-linked GlcNAc-residue, in the presence of a catalyst selected from the group consisting of beta(1,4)-galactosyltransferases, beta(1, 3 )-N-galactosyl transferases, beta(1,4)-galactosyltransferases comprising a mutant catalytic domain and beta(l,3)-N-galactosyltransferases comprising a mutant catalytic domain; wherein Su(A)x is defined as a monosaccharide derivative Su comprising x functional groups A wherein x is 1, 2, 3 or 4 and wherein A is selected from the group consisting of an azido group; 

the proximal N-linked GlcNAc-residue is attached to the N-linked glycosylation site of an IgG antibody comprising one N-linked glycosylation site on the combination of a single heavy chain and single light chain,
the N-linked glycosylation site is a mutant N-linked glycosylation site as compared to its wild type counterpart; and
the proximal N-linked GlcNAc-residue is optionally fucosylated.
20. (Previously Presented) An IgG antibody according to the formula (140):

    PNG
    media_image1.png
    95
    397
    media_image1.png
    Greyscale

wherein: Ab represents the IgG antibody comprising one N-linked glycosylation site on the combination of a single heavy chain and single light chain, wherein the N-linked glycosylation site is a mutant N-linked glycosylation site as compared to its wild type counterpart, wherein a proximal N-linked GlcNAc-Su(A)x-substituent is attached to the antibody, wherein Su(A)x is defined as a monosaccharide derivative Su comprising x functional groups A wherein x is 1, 2, 3 or 4 and wherein A is an azido group and b is 0 or 1.
24. (Previously Presented) A process for the preparation of an antibody-conjugate, comprising: reacting a modified antibody according to claim 20 with a linker-conjugate comprising a functional group B and one or more molecules of interest, wherein the functional group B is capable of reacting with a functional group A on a glycan of the modified glycoprotein, and wherein functional group A is as defined in claim 16.
26. (Previously Presented) An antibody-conjugate obtainable by the process according to claim 24.
30. (Previously Presented) A medicament comprising an antibody-conjugate according to claim 26 and a pharmaceutically acceptable carrier.
As such, the antibody-conjugate claimed by the presently claimed invention encompasses the antibody-conjugate claimed by Van Delft et al. (I).  Moreover, although the presently claimed antibody-conjugate includes at least two N-linked glycosylation sites on the combination of a single heavy chain and single light chain, it is noted that the IgG antibody claimed by Van Delft et al. (I) "comprises" one N-linked .  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 28-29, 31-32, 35-36, and 38-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 61-63, 65-66, 100, 110-121, 123-138 of U.S. Patent No. 10,745,488 B2 (Van Delft et al. (II)) (cited in the IDS received on 11/29/19) (previously provisionally rejected as U.S. Publication No. 2015/0258210 A1) in view of Qu et al., J. Immunological Meth. 213:131-144 (1998) (cited in the IDS received on 4/13/16).  
U.S. Patent No. 10,745,488 B2: Van Delft et al. (II) claims an antibody-conjugate prepared by a process that is similar to the instantly claimed process where the antibody is modified by Su(A)x wherein A can be an azido group and x is 1 or 2 and the modified antibody is reacting with a linker-conjugate comprising an alkynyl group (See claims 1-2, 13, and 26-27).  Moreover, Van Delft et al. (II) claims where the structure of the linker-conjugate is encompassed by the structure of instant formula (157) (See claims 3-12, 14-25, and 28-35).  The instant claims are directed to an antibody-conjugate that is prepared by a process resulting in a species of antibody-conjugates containing an azido-cycloalkyne linkage.  
However, the ‘808 claimed invention does not claim where the antibody comprises a mutant N-linked glycosylation site as compared to its wild-type counterpart.  Please see discussion of Qu above along with the motivation to combine the references.  Briefly, an ordinary skilled artisan would be motivated with a reasonable expectation of success to utilize a mutant N-linked glycosylation site in addition to the naturally occurring N-linked glycosylation site because substituting glycine at position 164 to serine in an antibody was known to improve the efficiency of site-specific conjugation of chelates and drugs to antibodies and to minimize the incidence of immunoreactivity perturbation to the resultant immunoconjugates.  Therefore, the ‘808 claimed invention is not patently distinct from the instantly claimed invention.

Claims 28-29, 31-32, 35-36, and 38-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,504,758 B2 (Van Delft et al (III)) in view of Qu et al., J. Immunological Meth. 213:131-144 (1998) (cited in the IDS received on 4/13/16).
U.S. Patent No. 9,504,758 B2: Van Delft et al. (III) claims an antibody-conjugate according to formula (21) that is prepared by a process that is similar to the instantly claimed process where the antibody is modified by Su(A)x wherein A can be an azido group and x is 1 or 2 (See claims 1-20).  Notably, Van Delft et al. (III)’s antibody-conjugate of formula (21) is encompassed by instantly claimed formula (156) (note: instant R1 is linked together to form an annelated cycloalkyl group and Z is CH2 and is 4 (i.e., to form a cyclooctanyl group). 
However, the ‘758 claimed invention does not claim where the antibody comprises a mutant N-linked glycosylation site as compared to its wild-type counterpart.  Please see discussion of Qu above along with the motivation to combine the references.  Briefly, an ordinary skilled artisan would be motivated with a reasonable expectation of success to utilize a mutant N-linked glycosylation site in addition to the naturally occurring N-linked glycosylation site because substituting glycine at position 164 to serine in an antibody was known to improve the efficiency of site-specific conjugation of chelates and drugs to antibodies and to minimize the incidence of immunoreactivity perturbation to the resultant immunoconjugates.  Therefore, the ‘758 claimed invention is not patently distinct from the instantly claimed invention.

Applicants’ Arguments
	Applicants respectfully request that the present double-patenting rejection be held in abeyance until Notification from the Examiner that claims pending in the present Application are deemed allowable (See Applicants Response received on 9/10/21, pg. 13).

Response to Arguments
	Applicant’s request to hold the present double-patenting rejections in abeyance until Notification from the Examiner that claims pending in the present Application are deemed allowable in acknowledged.  As such, the double-patenting rejections are maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654